ARNOLD, Justice
(dissenting).
The Constitution vests all legislative power in the State Legislature unless by provision thereof some legislative power is reserved. Art. 5, Const. Sec. 1; Board of Regents of Oklahoma Agricultural Colleges v. Updegraff, 205 Okl. 301, 237 P.2d 131, and cases cited therein; Threadgill v. Cross, 1910, 26 Okl. 403, 109 P. 558, 138 Am.St.Rep. 964; In re Flynn’s Estate, 205 Okl. 311, 237 P.2d 903.
The right to initiate laws or refer acts of the Legislature was reserved by constitutional provision, Art. 5, Const. Sec. 1. This provision was not self-executing. Art. 5, Sec. 3 directs the Legislature to make suitable provisions for carrying into effect the provisions of said article. These acts of vitalization were provided soon after the adoption of the Constitution.
34 O.S.1951 § 8 provides:
“When a citizen, or citizens, desire to circulate a petition initiating a proposition of any nature, whether to become a statute law or an amendment to the Constitution, or for the purpose of invoking a referendum upon legislative enactments, such citizen or citizens shall, when such petition is prepared, and before the same is circulated or signed by electors, file a true and exact copy of same in the office of the Secretary of State, and within ninety days after the date of such filing, the original petition shall he filed in the office of the Secretary of State, and no petition not filed in accordance with this provision shall be considered. * * * ” (Here follow provisions and time limits for protests as to the sufficiency of such petition and appeal from the finding of the Secretary of State as to the sufficiency of any such petition.)
The form of the petition is prescribed by Section 1 of this title, as follows:
“The referendum petition shall be substantially as follows:
“Petition for Referendum
“To the Iionorable -, Governor of Oklahoma * * *:
“We, the undersigned citizens and legal voters of the State of Oklahoma * * * respectfully order that the Senate, or (House) Bill No. -, entitled, (title of Act, and if the petition is against less than the whole act, then set forth here the part or parts, on which the referendum is sought),. passed by the —-- Legislature of the State of Oklahoma at the regular,, or (special) session of said Legislature,, shall be referred to the people of the State, * * * for their approval or rejection at the regular, or special election to be held on the - — ■ day of *311-, A. D. 19 — , and each for himself says: I have personally signed this petition; I am a legal voter of the State of Oklahoma * * *: my residence and post office are correctly written after my name.
“Referendum petitions shall be filed with the Secretary of State not more than ninety days after the final adjournment of the session of the Legislature which passed the bill on which the referendum is demanded. * * *
“The question we herewith submit to our fellow voters is: Shall the following bill of the Legislature be vetoed: * * ⅜.”
Then follow the lines for signatures.
The real question to be submitted is: “Shall the act or measure be approved?” In re State Question No. 236, Referendum Petition No. 73, 183 Okl. 467, 83 P.2d 572; In re State Question No. 216, Referendum Petition No. 71, 180 Okl. 122, 68 P.2d 424.
The form of the petition given by the statute clearly indicates that the title to the act to he referred and a statement of the proposition to be voted upon, or in other words, the ballot title, must be incorporated in the petition for referendum itself. This is true whether the petition be for an initiative measure or for a referendum. In Cress v. Estes, 1914, 43 Okl. 213, 142 P. 411, 412, we said:
“It is conceded that said ballot title is a necessary part of said petition. The language of said section being mandatory in requiring that the copy referred to (this refers to the filing of the copy of the petition required by Section 8, quoted supra) be a true and exact copy of the original petition, if there were no other provisions of the statute on the subject, the court would be compelled to hold the difference in the wording of the copy and the original petition sufficient to prevent its consideration by the Secretary of State, or by this court when presented here * *
The court goes on to hold that in that particular case the difference in wording between the copy filed and the original petition, both of which contained the ballot title to be voted upon by the people, was insubstantial and did not affect the substance of the proposed measure and was merely a technical error.
Section 9 of said title 34 provides:
“When a measure is proposed as a constitutional amendment or legislative enactment by the Legislature, when the referendum is ordered against any measure passed by the Legislature, or when any measure is proposed by initiative petition, whether as an amendment to the Constitution or as a statute, it shall be the duty of the parties submitting such proposition to prepare and file one copy of same with the Secretary of State and one copy with the Attorney General, such copies to contain a ballot title of not exceeding one hundred words, which shall contain the gist of the proposition without any argument either for or against such measure. Within three days after the filing of such copy and ballot title with the Attorney General, he shall, in writing, notify the Secretary of State whether or not such proposed title is in legal form and in harmony with the law. Should such title not be in proper form, in the opinion of the Attorney General, it shall be his duty, within said three days, to prepare and file a title which does conform to the law. * * * ” (Here follow provisions for transmission of such title, if no appeal therefrom be taken as provided in the next section, to> the secretary of the State Election Board and for printing of the ballots.)
The ballot title referred to in this section should, as hereinbefore shown, be a part of the copy of the petition for referendum filed with the Secretary of State and of course, of necessity, if the ballot title is a part of the copy it will b.e a part of the original petition which is filed with the Secretary of State, as provided by Section 8, quoted supra. Therefore to comply with the provisions of Section 9, last quoted above supra, at the time of the filing of the original petition with all signatures attach*312ed with the Secretary of State a copy of same should be served upon the Attorney General or at least a copy of the title. After being served with such copy the Attorney General has three days in which to approve such ballot title or to propose one which in his opinion conforms to law.
The effective date of an act of the Legislature referred to a vote of the people is postponed and awaits the outcome of the vote, as provided by law; as hereinbefore indicated a time limit is placed on the filing of a petition for referendum and procurement of signatures and the filing of the original petition to refer (90 days after the copy of the petition to refer is filed).' The Attorney General has only three days after copy of the original of the petition to refer containing the title, or a copy of the title alone is served on him to suggest approval or changes in the title proposed; thereafter an appeal may be taken as to the wording to the title but must be perfected within 10 days; in case of an appeal the Supreme Court must “give such cause precedence over all others. * * * If the court be at the time adjourned, the Chief Justice shall immediately convene the same for such hearing.” The act so referred must be voted on not later than the next general election. 34 O.S.1951 § 25.
All the circumstances indicate that the Legislature intended, as it had the authority to provide, that reference of an act of the Legislature should be accomplished with dispatch. The interpretation of acts of the Legislature, in accordance with the intention of the Legislature, is a justiciable question and, of course, does not constitute an invasion of the independent legislative power of the Legislature.
Procedural steps provided by the Legislature for orderly reference of an Act of the Legislature for a vote are valid if reasonable and designed to effect the reference of an act of the Legislature as intended by the framers and adopters of the Constitution. The procedural requirements here-inbefore referred to were reasonably designed to effect the reserved right to the people to vote on an act of the Legislature with as much dispatch as practically possible. Nobody contends otherwise.
The proponent, Mr. Beard, and the organization which he represents, filed, as required by law, copy of petition to refer House Bill No. 933, Chap. 6a, p. 357,. S.L„ 1953, and copy of a petition to refer Senate Bill No. 454, Chap. 6b, p. 370, S.L.1953; within the time required the originals of said petitions, together with necessary signatures, were filed; the copies filed on July 7, 1953, contained in each instance the exact title used by the Legislature when the act was introduced and passed by the Legislature. Of course, the original thereof when filed contained the same title; a copy of the original was not served on the Attorney General.
The following of the procedural steps provided by the Legislature to procure and vouchsafe to the people the important right of referendum will not be viewed technically. If there has been substantial compliance the reference will be declared. 34 O.S.1951 § 24; In re State Question No. 137, Referendum Petition No. 49, 114 Okl. 132, 244 P. 806. The conclusion that the proponent did everything required of him to refer these measures in question, except service of copies of the original petitions or copies of the titles alone on the Attorney General at the time he filed such originals, is inescapable.
The original petitions containing titles (the title of the act used by the Legislature) were filed on July 7, 1953. Thereafter and on October 29, 1953, the Governor directed the Attorney General to bring this action to require the proponents to prepare and serve on the Attorney General the titles proposed, etc. This original action was filed on November 9, 1953. Of course, the Attorney General knew the undisputed facts as we have pointed them out. With knowledge of the fact that the originals of the petitions for reference contained exact copies of the titles employed by the Legislature and that these titles were thoroughly comprehensive the Attorney General did not exercise the authority and duty imposed upon him to file his approval *313or suggested changes in the titles. The titles being in the exact words of the Legislature and being thoroughly comprehensive it must be presumed he would have approved same. A consideration of the provisions of the acts demonstrate that the titles used by the Legislature and submitted by Mr. Beard are comprehensive and fairly indicate the contents of the measures and are therefore sufficient.
Mr. Beard, the Governor, the Attorney General, and this court have a public duty to perform in the matter of securing the right of referendum to the people with dispatch. The mistaken view of the law by the Governor and the Attorney General should not for technical reasons be permitted to obviate dispatch in the matter of referring acts of the Legislature to the vote of the people where such delay would serve no useful purpose. The majority opinion correctly points out that the petitions were held sufficient — they are and that determination is final. This court should not extend any further time to Mr. Beard. As pointed out he has done his duty in the matter of filing titles. The Attorney General knows the facts with reference to the titles proposed and should not at this late date be accorded even the very short time prescribed by the statutes, particularly in view of the fact that the titles are perfectly good. To give Mr. Beard time to file titles and serve copies on the Attorney General would be to extend the time for the Attorney General to assert his approval or disapproval and suggested changes, marking the date upon which the short appeal time begins to run. No useful purpose could be served by an appeal in this case. The only thing that could be appealed from would be the wording of the titles, in which instance this court, under the direction of the Legislature, could approve the titles proposed or the titles suggested by the Attorney General or write new ones. We already know what the titles proposed are and, as hereinbefore stated, they are thoroughly comprehensive, succinct, and properly advise a reader thereof what the contents of the acts are.
This is an important public matter. Technicalities should be cast aside and the law declared under the true facts of the case. Mr. Beard should not be given any more time and the Attorney General should not be extended any more time. Under all the circumstances this court should hold that the reference is complete and the referred acts ready for submission by proclamation of the Governor as provided by law. The writ should be denied.
I am authorized to state that Mr. Justice BLACKBIRD agrees with the views herein expressed.